DETAILED ACTION
Claims 1-19 are pending.
Claims 1-12 and 15-19 have been examined.
Claims 13-14 have been withdrawn and have not been examined in full.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is objected to for the following informalities:
Please insert --A SET OF-- before “MONITORED”.  The examiner believes that this improves clarity and lessens the chance for misinterpretation that the subset is ordinarily used to generate predictions. 

Drawings
Replacement FIG.3 is objected to because of the following minor informalities:
In FIG.3, it appears that “16” should be replaced with --#F-- (see page 17, line 19, of the original specification).  There is no previous indication that address 16 is tied to #F.
In FIG.3, replace #S with #O (see page 19, lines 1 and 5, of the original specification).
Based on applicant’s remarks submitted on January 18, 2022, it appears that applicant may have intended to make these changes, but accidentally omitted them.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Please ensure that any replacement sheet is in only black and white to avoid pixelation and further objection. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:
In line 3, insert --predictable-- before “instruction” for consistency with all other instances (e.g. see amendment to claim 16, which makes such an amendment).
In the last line, insert --an-- before “absolute”.
In the last line, replace “to” with --of--.
Claim 16 is objected to because of the following informalities:
In the last line, insert --the-- before “set”.
Claim 19 is objected to because of the following informalities:
In line 2, replace “to” with --of--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claim 17, in response to the trigger, the set of monitored instructions is now accessed instead of accessing the storage circuitry, as originally claimed.  This appears to be new matter based on a cursory search of “trigger” in the specification.  Applicant has not pointed to 
Claim 18 is rejected due to its dependence on a claim lacking adequate written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis (the examiner notes that the referred-to line numbers are those of a respective page and not necessarily of a claim):
In claim 1, line 6, “the absolute or relative address of each of the plurality of predictable instructions”.  In lines 4-5, the absolute or relative address is of a set of monitored instructions, not of each of the predictable instructions.
In claim 1, last two lines, “the set of monitored instructions stored by the prediction circuitry”.  Applicant only previously sets forth storing an absolute or relative address of the set of monitored instructions, not the monitored instructions themselves.
Claim 16 is indefinite because it is unclear what some of one means.  That is, if there is only one correlation parameter-providing instruction (due to “one or more” language in line 2), then the general accepted meaning of “some” would seem to be in conflict with this.  Applicant could generally start the claim with --wherein the one or more correlation parameter-providing instructions comprise a plurality of correlation parameter-providing instructions, and at least some of the plurality of correlation parameter-providing instructions comprise a field…--.
All dependent claims are rejected due to their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-12, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadasivam et al., U.S. Patent Application Publication No. 2018/0285108 A1 (herein referred to as Sadasivam).
Referring to claim 1, Sadasivam has taught a data processing apparatus comprising:
a) prediction circuitry (FIG.6, at least IAR (“instruction address register”, as is known in the art)) to store, with respect to each of a plurality of predictable instructions in a stream, an absolute or relative address of each of a set of monitored instructions in the stream (for each predictable branch, the absolute address of that branch is stored in the IAR to fetch the branch and index into predictor structures.  If all the branches for a set of monitored instructions, any address of any branch is of the set of monitored instructions), and to use the absolute or relative address of each of the plurality of predictable instructions to generate predictions for the predictable instructions (from FIG.6, the address in the IAR indexes into the predictor to generate predictions);
b) processing circuitry to receive the predictions from the prediction circuitry and to execute the predictable instructions in the stream using the predictions (this is inherent.  From FIG.6, a final prediction would be received, and the branch would be executed according to that prediction (meaning the predicted path of the branch would be obtained and processed); and
c) programmable instruction correlation parameter storage circuitry to store a given correlation parameter indicative of a correlation between a given predictable instruction in the stream and a subset of the set of monitored instructions of the given predictable instruction, to assist the prediction circuitry in generating the predictions (see FIG.6, selection table, and paragraph [0067].  When the selection table stores a local correlation parameter, the local prediction is selected, which is based on just a subset (e.g. Xn) of the monitored instructions (e.g. X1 to Xn)), wherein
c1) if the programmable instruction correlation parameter storage circuitry is currently storing the given correlation parameter, the prediction circuitry is adapted to generate a given prediction relating to the given predictable instruction based on the subset of the set of monitored instructions indicated in the programmable instruction correlation parameter storage circuitry (again, when the local correlation parameter is stored, the predictor generates the prediction based on only the instruction associated with history bit Xn),
c2) otherwise the prediction circuitry is adapted to generate the given prediction relating to the given predictable instruction based on the set of monitored instructions stored by the prediction circuitry (when the local correlation parameter is not stored (i.e., a global correlation parameter is stored), the set of monitored instructions corresponding to the weight vector is used to generate the prediction).
Referring to claim 2, Sadasivam has taught the data processing apparatus according to claim 1, wherein the set of monitored instructions is a set of instructions that precede the given predictable instruction in the stream (the history register (and weights) track preceding branch instructions in the stream).
Referring to claim 3, Sadasivam has taught the data processing apparatus according to claim 1, wherein the subset of the set of monitored instructions is a strict subset of the set of monitored instructions (again, from FIG.6, Xn is a strict subset of X1 to Xn).
Referring to claim 4, Sadasivam has taught the data processing apparatus according to claim 1, wherein the subset of the set of monitored instructions excludes those of the set of monitored instructions that least strongly affect the given prediction (this is the point of the predictor.  If the local correlation is selected, this is because only the most recent branch is believed to strongly affect the given prediction (the others least strongly affect the prediction and are thus not relied upon)).
Referring to claim 6, Sadasivam has taught the data processing apparatus according to claim 1, wherein the given correlation parameter is derived externally to the data processing apparatus (the parameter (e.g. 0 or 1) would be generated and then sent to the selection table for storage.  Whatever generates this parameter is not considered part of the claimed apparatus (and thus it is external to the apparatus)).
Referring to claim 7, Sadasivam has taught the data processing apparatus according to claim 1, wherein the given correlation parameter is derived by static analysis of the predictable instructions (this is inherent.  Some logic makes the decision to store the local/global parameter.  Whatever logic goes into making that decision is part of some “static” analysis.  “Static” is merely a name/label without more detailed claim language).
Referring to claim 8, Sadasivam has taught the data processing apparatus according to claim 1, wherein the given correlation parameter is derived by profiling of the predictable instructions (for similar reasons as given in the rejection of claim 7, deriving the parameter is considered part of instruction profiling, i.e., determining that a most recent branch is most important and thus such is indicated by storing the local correlation parameter).
Referring to claim 9, Sadasivam has taught the data processing apparatus according to claim 1, wherein the prediction circuitry comprises control flow prediction circuitry; the predictable instructions comprise control flow instructions; and the predictions are generated based on a set of the control flow instructions in the stream (see the rejection of claim 1.  Sadasivam is concerned with a branch predictor for predicting branch instructions.  Branch instructions are control flow instructions, as is known).
Claims 10-11 are rejected for similar reasoning set forth in the rejection of claims 9 and 1, respectively.
Referring to claim 12, Sadasivam has taught the data processing apparatus according to claim 10, wherein the branch prediction circuitry comprises:
a) instruction branch prediction circuitry to generate the given prediction relating to the given predictable instruction based on the subset of the set of monitored instructions (see FIG.6.  A multiplier and adder are used at step 3 to determine the prediction based on the subset); and
 further instruction branch prediction circuitry to generate the given prediction relating to the given predictable instruction based on the set of monitored instructions (see FIG.6.  Dot product circuitry (e.g. at least one other multiplier and adder) are used at step 2 to determine the prediction based on the set of monitored instructions).
Referring to claim 15, Sadasivam has taught the data processing apparatus according to claim 1, comprising: further execution circuitry, responsive to one or more correlation parameter-providing instructions in the stream, to store the given correlation parameter in the programmable instruction correlation parameter storage circuitry (this is inherent.  The parameters in the selection table are inherently stored in response to some instruction executing).
Referring to claim 16, Sadasivam has taught the data processing apparatus according to claim 15, wherein at least some of the one or more correlation parameter-providing instructions comprise a field to specify a reference to at least one of the given predictable instruction and the subset of set of monitored instructions (this is inherent.  Each branch would have its own parameter.  Thus, whatever instruction results in storing this parameter, the identifier of the branch must be provided so as to associated the parameter with the branch in the selection table).
Referring to claim 17, Sadasivam has taught the data processing apparatus according to claim 1, comprising: correlation parameter pointer storage circuitry to provide a pointer to a location where the given correlation parameter is provided; and in response to a trigger, the set of monitored instructions is accessed based on the location and the given correlation parameter is loaded into the programmable instruction correlation parameter storage circuitry (this is inherent.  As there are multiple parameter locations in the selection table, a particular field associated with a particular branch would have to be accessed to store the .
Claim 19 is rejected for similar reasons as claim 1. 

---------------------------------------------------------------------------------------------------------------------

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 15-17, and 19  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonanno et al., U.S. Patent Application Publication No. 2015/0363204 A1 (as previously cited and herein referred to as Bonanno).
Referring to claim 1, Bonanno has taught a data processing apparatus comprising:
a) prediction circuitry (FIGs.6B-7) to store, with respect to each of a plurality of predictable instructions in a stream, an absolute or relative address of a set of monitored instructions in the stream (an anchor address 626, which is inherently either absolute or relative, is stored in anchor LIFO 710, which is part of the prediction circuitry.  The anchor address is the address of a call instruction calling the routine that contains the branch (see paragraphs [0032] and [0073]).  It is associated with (of) a set of all branch instructions, which are monitored.  Each branch may have an associated anchor.  Under a second interpretation, for each branch, an absolute address is , and to use the absolute or relative address of each of the plurality of predictable instructions to generate predictions for the predictable instructions (see FIG.6B.  For a given predictable branch, the anchor address is used to generate a branch prediction from PAT 604.  Under the second interpretation, the PC (fetch address) would be fed into the predictor FIG.6B);
b) processing circuitry to receive the predictions from the prediction circuitry and to execute the predictable instructions in the stream using the predictions (this is inherent.  From FIG.6B, a final prediction would be received by processing circuitry from mux 652, and the branch would be executed according to that prediction (meaning the predicted path of the branch would be obtained and processed.  Under the second interpretation, predictions are similarly received); and
c) programmable instruction correlation parameter storage circuitry to store a given correlation parameter indicative of a correlation between a given predictable instruction in the stream and a subset of the set of monitored instructions of the given predictable instruction, to assist the prediction circuitry in generating the predictions (see paragraphs [0062], last sentence, and [0071]-[0072].  Basically, information is stored to indicate a correlation between a given predictable branch and an anchor address along with a number of branches between the anchor point and the given predictable branch defined by ordinal value 628 (see paragraph [0032]).  Thus, the subset of instructions includes the branches corresponding to the ordinal value, which is a subset of branches.  Under the second interpretation, an anchor is stored to assist with branch prediction.), wherein
if the programmable instruction correlation parameter storage circuitry is currently storing the given correlation parameter, the prediction circuitry is adapted to generate a given prediction relating to the given predictable instruction based on the subset of the set of monitored instructions indicated in the programmable instruction correlation parameter storage circuitry (again, when the local correlation parameter is stored (e.g., there is a correlated anchor), the predictor generates the prediction based on the subset of instructions (see FIG.6B and note that anchor address 626 and ordinal 628 are used to generate the prediction from PAT 604.  The entire global history of branches (a superset of the subset) is not used.  Under the second interpretation, when an anchor (or indication thereof) is stored, only a subset corresponding to the anchor and ordinal 628 is used to generate the predictions),
c2) otherwise the prediction circuitry is adapted to generate the given prediction relating to the given predictable instruction based on the set of monitored instructions stored by the prediction circuitry (when the local correlation parameter is not stored (i.e., an anchor is not correlated), the set of monitored instructions corresponding to global history register 622 is used to generate the prediction from PHT 602.  Under the second interpretation, when an anchor (or indication thereof) is not stored, a prediction is based on the set (global history thereof) as a whole).
Referring to claim 2, Bonanno has taught the data processing apparatus according to claim 1, wherein the set of monitored instructions is a set of instructions that precede the given predictable instruction in the stream (the set of instructions would include the preceding branches tracked by history register 622, and the call instruction that also precedes the given branch (since the call led to the given branch)).
Referring to claim 3, Bonanno has taught the data processing apparatus according to claim 1, wherein the subset of the set of monitored instructions is a strict subset of the set of monitored instructions (again, the global history and call instruction relates to some number of branches, whereas the ordinal defines only a subset of those since the anchor point).
Referring to claim 4, Bonanno has taught the data processing apparatus according to claim 1, wherein the subset of the set of monitored instructions excludes those of the set of monitored instructions that least strongly affect the given prediction (again, from FIG.6B, the PAT prediction is generated only based on the ordinal number of branches which are correlated with the given branch.  Other previous branches are excluded because only those since the anchor are determined to strongly affect the given prediction).
Referring to claim 5, Bonanno has taught the data processing apparatus according to claim 1, wherein the programmable instruction correlation parameter storage circuitry is adapted to store the given correlation parameter by storing a reference to the given instruction and absolute of relative address to the subset of the set of monitored instructions (LIFO stack 710 is part of the correlation parameter storage circuitry.  This stores the absolute or relative address of the subset.  That is, each anchor leads to a subset and is, thus, of the subset.  Furthermore, any of the prediction tables 600, 502, and 605, may be considered part of the correlation parameter storage circuitry, as they each include an address tag of the given instruction.  The address tag is a reference to the given instruction).
Referring to claim 6, Bonanno has taught the data processing apparatus according to claim 1, wherein the given correlation parameter is derived externally to the data processing apparatus (the parameter would be generated and then stored.  Whatever logic .
Referring to claim 7, Bonanno has taught the data processing apparatus according to claim 1, wherein the given correlation parameter is derived by static analysis of the predictable instructions (this is inherent from paragraph [0062].  An anchor may be determined to be a correlating event.  Whatever logic makes this determination is performing “static” analysis.  “Static” is merely a name/label without more detailed claim language).
Referring to claim 8, Bonanno has taught the data processing apparatus according to claim 1, wherein the given correlation parameter is derived by profiling of the predictable instructions (for similar reasons as given in the rejection of claim 7, deriving the parameter is considered part of instruction profiling, i.e., a call is profiled by determining it is a correlated anchor).
Referring to claim 9, Bonanno has taught the data processing apparatus according to claim 1, wherein the prediction circuitry comprises control flow prediction circuitry; the predictable instructions comprise control flow instructions; and the predictions are generated based on a set of the control flow instructions in the stream (see the rejection of claim 1.  Bonanno is concerned with a branch predictor for predicting branch instructions.  Branch instructions are control flow instructions, as is known).
Claims 10-11 are rejected for similar reasoning set forth in the rejection of claims 9 and 1, respectively.
Referring to claim 12, Bonanno has taught the data processing apparatus according to claim 10, wherein the branch prediction circuitry comprises:
instruction branch prediction circuitry to generate the given prediction relating to the given predictable instruction based on the subset of the set of monitored instructions (see FIG.6B, PAT 604); and
b) further instruction branch prediction circuitry to generate the given prediction relating to the given predictable instruction based on the set of monitored instructions (see FIG.6B, PAT 602).
Referring to claim 15, Bonanno has taught the data processing apparatus according to claim 1, comprising: further execution circuitry, responsive to one or more correlation parameter-providing instructions in the stream, to store the given correlation parameter in the programmable instruction correlation parameter storage circuitry (again, the call instruction is the parameter-providing instruction that results in the parameter being stored).
Referring to claim 16, Bonanno has taught the data processing apparatus according to claim 15, wherein at least some of the one or more correlation parameter-providing instructions comprise a field to specify a reference to at least one of the given predictable instruction and the subset of set of monitored instructions (this is inherent.  A call instruction includes an address where the processor jumps to.  This address is the beginning of the subset of instructions for the given branch.  Thus, the address is a reference to the subset (or the given branch itself, for similar reasons)).
Referring to claim 17, Bonanno has taught the data processing apparatus according to claim 1, comprising: correlation parameter pointer storage circuitry to provide a pointer to a location where the given correlation parameter is provided; and in response to a trigger, the set of monitored instructions is accessed based on the location and the given correlation parameter is loaded into the programmable instruction correlation parameter storage circuitry (this is inherent.  The parameter is stored in LIFO stack (FIG.7, 710).  There is an inherent pointer pointing to a location (i.e., stack) to which a new anchor will be written.  In response to a trigger to store the anchor, the location pointed to by the pointer will be accessed so as to store the anchor).
Claim 19 is rejected for similar reasons as claim 1.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s argues that Sadasivam has not taught the claims as amended.  The examiner respectfully disagrees.  While the prior art does not appear to teach the exact structure of FIG.3, applicant’s claims are broader in scope and do not preclude the above interpretations and rejections.

On page 14 of the response, applicant argues that claim 5 is not obvious as amended.
Upon review of the amendment, the examiner agrees that the specific combination of elements is not taught by Sadasivam.  Therefore, this rejection has been overcome.  However, note that claim 5 is rejected in view of Bonanno.

On page 14 of the response, applicant argues the rejection of claim 18, stating that the examiner has not properly used Official Notice.
The examiner disagrees and notes that the analysis was at least partially similar to that used in the rejection of claim 5.  However, after further consideration, the rejection has been withdrawn because Sadasivam has not taught the act of storing in the last paragraph occurring in response to the claimed access.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pan has taught “Improving the Accuracy of Dynamic Branch Prediction Using Branch Correlation”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183